UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4616


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OFELIA RODRIGUEZ-ORNELAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:10-cr-00991-JMC-1)


Submitted:   November 7, 2011             Decided:   December 6, 2011


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Andrew B. Moorman, Sr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ofelia Rodriguez-Ornelas pleaded guilty to conspiracy

to possess with intent to distribute cocaine, in violation of 21

U.S.C.    §     841(a)(1),     (b)(1)(A)           (2006).          The   district     court

sentenced Rodriguez-Ornelas to the statutory mandatory minimum

of 120 months’ imprisonment, and she now appeals.                              Finding no

reversible error, we affirm.

               On appeal, Rodriguez-Ornelas argues that the district

court    erred       in    determining          that     she    was       ineligible    for

application of the safety valve provision under the Sentencing

Guidelines.         In     reviewing      the      district     court’s      calculations

under    the    Guidelines,        “we    review       the   district      court's     legal

conclusions de novo and its factual findings for clear error.”

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks and citation omitted).                           We will “find

clear error only if, on the entire evidence, [we are] left with

the   definite       and    firm    conviction          that    a    mistake    has    been

committed.”         Id. at 631 (internal quotation marks and citation

omitted).

               To   qualify    for       the    safety       valve    provision      and   a

sentence below the statutorily required mandatory minimum, the

defendant must establish that (1) he does not have more than one

criminal history point; (2) he did not use violence or possess a

firearm in connection with the offense; (3) the offense did not

                                               2
result in death or serious bodily injury; (4) he was not an

organizer,       leader,    manager,       or     supervisor      of     others    in    the

offense;      and   (5)    no    later     than    the    time    of     sentencing,      he

truthfully       provided       the     government        with     all     evidence      and

information he had concerning the offense or offenses that were

part of the same course of conduct or of a common scheme or

plan.     18 U.S.C. § 3553(f) (2006); U.S. Sentencing Guidelines

Manual    §     5C1.2   (2010).         The     defendant       bears    the    burden    of

proving that all five safety valve requirements have been met.

United    States    v.     Beltran–Ortiz,         91 F.3d 665,    669    (4th    Cir.

1996).        The requirement that the defendant truthfully provide

all     information       concerning       the     offense        to     the   government

“obligates        defendants       to    demonstrate,            through       affirmative

conduct, that they have supplied truthful information to the

Government.”        United States v. Ivester, 75 F.3d 182, 185 (4th

Cir. 1996).

              The district court determined that Rodriguez-Ornelas

failed     to    provide        truthful      information         to     the   Government

regarding the offense.             Having reviewed the record, we conclude

that this finding was not clearly erroneous.                             Accordingly, we

affirm the district court’s judgment.                       We dispense with oral

argument because the facts and legal contentions are adequately




                                              3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4